Motion Denied and Order filed October 27, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00665-CV
                                  ____________

                    DOV AVNI KAMINETZKY, Appellant

                                        V.

            HARRIS COUNTY APPRAISAL DISTRICT, Appellee


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-12988

                                   ORDER

      This appeal was dismissed for lack of prosecution on June 21, 2016. The panel
comprised Justices William J. Boyce, Tracy Christopher, and Martha Hill Jamison.
No motion for rehearing was filed. On August 22, 2016, appellant filed a motion to
recuse Justice Christopher from the panel.

      Rule 16 of the Texas Rules of Appellate Procedure states that the grounds for
recusal are the “same as those provided in the Rules of Civil Procedure.” Tex. R.
App. P. 16.2. Rule 18b(2) of the Texas Rules of Civil Procedure identifies the
grounds for recusal. Tex. R. Civ. P. 18b(2); McCullough v. Kitzman, 50 S.W.3d 87,
88 (Tex. App.—Waco 2001, pet. denied) (order). It provides, among other matters
that a judge shall recuse himself or herself in a proceeding in which the judge’s
impartiality might reasonably be questioned or he has a personal bias or prejudice
concerning a party. Tex. R. Civ. P. 18b(2)(a), (b).

      Rule 16.3 of the Texas Rules of Appellate Procedure prescribes the procedure
to be followed for recusal of an appellate justice or judge:

      Before any further proceeding in the case, the challenged justice or
      judge must either remove himself or herself from all participation in the
      case or certify the matter to the entire court, which will decide the
      motion by a majority of the remaining judges sitting en banc. The
      challenged justice or judge must not sit with the remainder of the court
      to consider the motion as to him or her.
Tex. R. App. P. 16.3(b).

      Pursuant to the procedure set forth in rule 16.3(b), upon the filing of the
motion to recuse and prior to any further proceedings in this appeal, Justice Tracy
Christopher found no reason to recuse herself and certified the matter to the
remaining members of the court en banc. See id. The justices, except for Justice
Christopher, then deliberated and denied the motion to recuse. Each justice found no
basis for recusal. Accordingly, the motion to recuse is DENIED.

      On August 22, 2016, appellant also filed motion to extend the time for him to
file a motion for rehearing. By ruling of the panel, that motion is DENIED.

                                   PER CURIAM

En Banc (Christopher, J. not participating).

Do Not Publish.


                                          2